Case 19-15255-elf   Doc 75   Filed 05/28/21 Entered 05/28/21 16:23:55   Desc Main
                             Document      Page 1 of 6
Case 19-15255-elf   Doc 75   Filed 05/28/21 Entered 05/28/21 16:23:55   Desc Main
                             Document      Page 2 of 6
Case 19-15255-elf   Doc 75   Filed 05/28/21 Entered 05/28/21 16:23:55   Desc Main
                             Document      Page 3 of 6
Case 19-15255-elf   Doc 75   Filed 05/28/21 Entered 05/28/21 16:23:55   Desc Main
                             Document      Page 4 of 6
Case 19-15255-elf   Doc 75   Filed 05/28/21 Entered 05/28/21 16:23:55   Desc Main
                             Document      Page 5 of 6
Case 19-15255-elf   Doc 75   Filed 05/28/21 Entered 05/28/21 16:23:55   Desc Main
                             Document      Page 6 of 6
